Citation Nr: 0121162	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for major depression 
with anxiety disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for peptic ulcer 
disease, secondary to service connected major depression with 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to July 
1973. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1995 and March 1996 rating 
decisions of the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board remanded the 
appellant's claim for additional development in October 1997.  
Additional development was completed and, thereafter, the RO 
increased the disability rating for service-connected 
depression with anxiety from 30 to 50 percent. 

In a decision dated October 1998, the Board denied the 
appellant's claim for increase for major depression with 
anxiety disorder and his claim for service connection for 
peptic ulcer disease secondary to service-connected 
psychiatric disability, along with a total rating based on 
individual unemployability.  The appellant duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In April 1999, the 
Court issued a joint Remand which vacated and remanded the 
Board's October 1998 decision as it pertained to the denial 
of an increased rating for major depression with anxiety 
disorder and the denial of service connection for peptic 
ulcer disease secondary to service-connected psychiatric 
disability.  The Court also granted a motion to dismiss the 
appeal regarding entitlement to a total rating based on 
individual unemployability.  This case was thereafter 
returned to the Board for readjudication and disposition in 
accordance with the terms of the motion. 

In February 2000, the Board issued a decision that denied an 
increased rating for service connected major depression with 
anxiety disorder, and denied service connection for peptic 
ulcer disease claimed secondary to service connected major 
depression with anxiety disorder.  In December 2000, the 
Court issued a joint Remand which vacated the February 2000 
Board decision in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This Remand is issued in compliance 
with the Court's instructions.


REMAND

As noted in the December 2000 joint Remand, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Increased rating claim.

The joint Remand instructs the Board to obtain additional 
Global Assessment of Functioning scores to help the appellant 
establish his continued unemployability and/or to advise the 
appellant of the need to submit such additional evidence.  
The Board notes that the appellant was afforded VA 
psychiatric examinations in October 1996 and January 1998 in 
response to his claim.  However, due to the protracted nature 
of this appeal, an additional examination conducted by a 
board of two psychiatrists that would address the concerns 
expressed in the joint Remand regarding Global Assessment of 
Functioning scores is in order.

Secondary service connection claim.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  The appellant has contended solely, 
that he developed depression with anxiety due to service 
which in turn, caused him to develop peptic ulcer disease.  
The joint Remand has instructed the Board to advise the 
appellant more specifically of the evidence needed to 
establish that his peptic ulcer disease was proximately 
caused by his service connected psychiatric disorder.  
Accordingly, this Remand serves as notice to the appellant 
that competent, probative medical evidence that his peptic 
ulcer disease is proximately due to or the result of 
service-connected major depression with anxiety disorder 
must be presented.  See Dinsay v. Brown, 9 Vet. App. 79, 86 
(1996) (requiring medical evidence showing a relationship 
between service-connected disability and the condition 
claimed to be secondarily service connected.)

More specifically, conclusory or equivocal medical 
statements lacking a basis in the record or a basis in 
medical rationale, lack a high degree of probative value in 
the Board's consideration of the claim.  Opinions from 
physicians familiar with the etiology of and treatment for 
gastrointestinal diseases are entitled to a higher degree of 
probative value.  Such medical opinions that further explore 
the relationship between the service connected psychiatric 
disability and the development of peptic ulcer disease with 
consideration of nonservice connected etiologies (including 
in this case, excessive intake of alcohol and drugs, smoking 
and pre-service origins of gastrointestinal disease) are 
entitled to a higher degree of probative value.

Additional evidence without waiver.

Accompanying a May 2001 letter, the appellant's attorney 
submitted new evidence consisting of copies of prescription 
medicine labels.  Neither the appellant nor his attorney has 
submitted a waiver which would allow the Board to review the 
evidence without prior RO review and consideration.  See 38 
C.F.R. § 20.1304(c) (1998); see also 38 C.F.R. § 19.37(a) 
(2000).

Furthermore, these prescription labels identified the 
provider as Dr. Jack M. Gibbs.  The appellant and his 
attorney are hereby notified that they must submit all the 
related treatment records from this provider in the time 
period specified by the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant must submit the related 
treatment records of Dr. Jack M. Gibbs, 
as well as any additional, relevant 
evidence developed during the pendency of 
this appeal not previously identified to 
the RO.  The RO should advise the 
appellant and his attorney in writing of 
the date by which this evidence is due.

3.  The appellant must submit evidence as 
described above in this Remand that 
supports his claim for service connection 
for peptic ulcer disease.  The RO should 
advise the appellant and his attorney in 
writing of the date by which this 
evidence is due.

4.  The RO should schedule the appellant 
for a VA examination conducted by a board 
of two psychiatrists who if possible, 
have not previously examined the 
appellant.  The entirety of the claims 
folders should be made available to the 
examiners.  

A) The examiners should be asked to 
comment on the current level of 
disability associated with service 
connected depression with anxiety 
disorder, including a discussion of the 
appellant's symptoms as they relate to 
both the pre-November 1996 and post-
November 1996 criteria for rating mental 
disorders, see 38 C.F.R. § 4.130; 
Diagnostic Code 9405 (1995); 38 C.F.R. 
§ 4.130; Diagnostic Code 9434 (2000); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The pre-November criteria and 
the applicable ratings are provided as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

The post-November 1996 criteria and the 
applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

B) Each examiner must provide a 
Global Assessment of Functioning score 
with a discussion for the basis in 
evidence for each score.

5.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulations.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




